Title: To Thomas Jefferson from Froullé, 12 October 1785
From: Froullé, Jean François
To: Jefferson, Thomas



a Paris le 12. 8bre. 1785

Je sousigné, Reconnois avoir reçu de Monsieur de Chefersone, trois cent vingt huite pages d’impression histoire de la Revolution de la Caroline du Sud, par Monsieur Ramsay, en anglois, pour lequel je suis convenu de Payer une somme de neuf cent  Livres un an apres que L’ouvrage aura été mis au jour en francois, la suite du dit ouvrage me devant etre fournie par Monsieur de Chefersone.

Froullé


Je remet à votre domestique de L’esprit par Helvetius. J’ignore si touts ces oeuvres sont de ce format: Je [sais?] qu’elle Existe En in 8to. 5 vol. Si je puis les trouver je vous les enverez avec les autres demandé demain ou vendredy au plus tard.
II ny a point de Dictionnaire de Beaumard in 12 mais bien en grand in 8to. et petit 8to., 9 vs. chacun. Il n’a point donné celui de chymie, c’est Mr. Macquer qui a fait cet ouvrage. Il y a 4 vol. petit 8to.

